Citation Nr: 0026989	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
removal of a growth of the right eyelid.

3.  Entitlement to service connection for bilateral shoulder 
bursitis.

4.  Entitlement to service connection for a scar of the right 
lower extremity.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to a compensable evaluation for left ear 
hearing loss.

7.  Entitlement to a compensable evaluation for a left ankle 
disability.

8.  Entitlement to a compensable evaluation for a scar of the 
right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), which denied service connection for right ear 
hearing loss, a growth of the right eyelid, bilateral 
shoulder bursitis, tinnitus, a scar of the right leg, and a 
skin rash.  The rating decision granted service connection 
for left ear hearing loss, residuals of a left ankle 
fracture, and residuals of a right thumb laceration, each 
evaluated as noncompensable.  The rating decision denied a 10 
percent evaluation based upon multiple, noncompensable 
service-connected disabilities.

The Board notes that the veteran did not submit a substantive 
appeal of the issue of entitlement to service connection for 
tinnitus, and therefore it does not have jurisdiction over 
this issue.  The Board recognizes that this issue was 
certified for Board review in June 1999, and that an August 
1999 brief identifies this issue as being on appeal, although 
it does not actually present any relevant arguments or 
contentions.  However, the veteran's March 1999 VA Form 9 
does not address the issue of entitlement to service 
connection for tinnitus and there is no correspondence that 
may be construed as a substantive appeal.  As a substantive 
appeal has not been submitted for this issue, the Board does 
not have jurisdiction over it.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.302 (1999).

The Board also recognizes that the issue of entitlement to a 
10 percent evaluation based upon multiple, noncompensable 
service-connected disabilities, was certified for appeal.  In 
view of the decision below granting a 10 percent evaluation 
for a fracture of the left ankle, this issue is moot.


FINDINGS OF FACT

1.  The veteran's claim for service connection for right ear 
hearing loss is not plausible.

2.  The veteran's claim for service connection for residuals 
of a removal of a growth of the right eye is not plausible.

3.  The veteran's claim for service connection for bilateral 
shoulder bursitis is not plausible.

4.  The veteran currently has a scar of the right upper leg 
related to his active service.

5.  The veteran's claim for service connection for a skin 
rash is not plausible.

6.  All relevant evidence necessary for an equitable 
disposition of the veteran's remaining appeals has been 
obtained by the RO.

7.  The veteran has level II hearing in his left ear. 

8.  The veteran's left ankle disability results in moderate 
limitation of movement.

9.  The veteran's scar of the right thumb has not been shown 
to be tender or painful on objective demonstration, poorly 
nourished with repeated ulceration, or result in limitation 
of motion. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right ear 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).

2.  The veteran's claim for service connection for residuals 
of a removal of a growth of the right eye is not well-
grounded.  38 U.S.C.A. § 5107(b).

3.  The veteran's claim for service connection for bilateral 
shoulder bursitis is not well-grounded.  38 U.S.C.A. 
§ 5107(b).

4.  A scar of the right thigh was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

5.  The veteran's claim for service connection for a skin 
rash is not well-grounded.  38 U.S.C.A. § 5107(b).

6.  The schedular criteria for a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.87, Diagnostic Code 6100 (1999).

7.  The schedular criteria for a 10 percent evaluation for 
the left ankle disability have been met.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (1999).

8.  The schedular criteria for a compensable evaluation for 
scar of the right thumb have not been met.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that while in the 
service he incurred right ear hearing loss, due to noise 
exposure; a growth of the right eyelid, removed shortly after 
his separation from service; bilateral shoulder bursitis; a 
scar of the right leg, due to penetration by a metal rod; and 
a skin rash.  The veteran also maintains, in substance, that 
the current noncompensable evaluations assigned for his left 
ear hearing loss, left ankle disability and right thumb scar 
do not adequately reflect the severity of those disabilities.  
Finally, the veteran asserts that he merits a 10 percent 
evaluation under 38 C.F.R. § 3.324 for multiple, 
noncompensable service-connected disabilities that clearly 
interfere with normal employment.  Therefore, a favorable 
determination has been requested.  

The veteran's service medical records have been reviewed.  In 
August 1964, seborrhea of the scalp was noted.  In late 1964 
and early 1964, mild acne vulgaris was noted on the veteran's 
neck, probably fungal.  In July 1967, contact dermatitis of 
the right hand was noted.  In August 1969, the veteran 
received a provisional diagnosis of acute muscle strain after 
living a heavy tire on a fork lift.  He reported a sharp pain 
in the right lateral dorsa, and tenderness at the right lower 
trapezius and lateral dorsa.  He was treated with hot packs 
on the right posterior shoulder girdle and trapezius area.  
The veteran was to return in September 1969 for additional 
treatment but failed to report.  A March 1970 eye examination 
was negative for any right eyelid growth.  The service 
medical records are otherwise negative for pertinent 
complaints, findings, symptoms, or diagnoses. 

According to the report of a November 1998 VA skin (other 
than scars) examination, the veteran reported that in 1969 a 
steel rod entered his right anterior leg, with the resulting 
wound being closed by two stitches.  The veteran said that 
currently he had residual pain occasionally during his work 
in a cold storage plant.  The veteran also reported that he 
had suffered from a forearm rash since 1968, that consisted 
of lumps that remained closed unless he scratched them.  The 
veteran reported that his left ankle hurt when running, but 
did not swell, require pain medication or interfere with his 
work.  The veteran said that his scar of the right thumb 
resulted in pain when gripping anything at the site of the 
scar.  

On physical examination, there was a scar at the proximal 
crease on the ventral surface of the right thumb that was 
barely visible, not tender, and without thickening.  There 
were lesions on the forearms, these were indurated areas with 
scaling and only one was open from scratching.  The veteran's 
chest had a few barely discernable scars as a residual from 
impetigo.  There was a 1x1 cm scar on the right anterior 
upper right leg that was well-healed and without tenderness.  
There was no tenderness or swelling of either ankle.  
Bilateral dorsiflexion was to 20 degrees, bilateral plantar 
flexion was to 25 degrees and the side to side motion seemed 
equal on the two sides.  Radiographic examination of the left 
ankle resulted in an impression of no acute injury seen, 
minimal degenerative changes, slight irregularity which could 
be related to an old injury, and no acute injury seen.  The 
final pertinent impression was right thumb laceration, well 
healed scar, no disability; skin rash, recurrent forearms, 
minimal symptoms, no disability; fracture left ankle, no 
disability; and scar of the right anterior leg, no 
disability.  

According to the report of a November 1998 VA audio 
examination, the veteran denied tinnitus.  Pure tone 
threshold levels in the veteran's right ear for the 
frequencies 500 Hertz, 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, 
and 4,000 Hertz were 10, 10, 25, 50, and 40 decibels, 
respectively, for a pure tone average, not including the 
score for 500 Hertz, of 31 decibels.  Speech recognition for 
the right ear was 96 percent.  Pure tone threshold levels in 
the veteran's left ear for the same frequencies were 10, 5, 
50, 55 and 55 decibels, respectively, for a pure tone 
average, not including the score for 500 Hertz, of 41 
decibels.  Speech recognition for the left ear was 88 
percent.

According to the report of a December 1998 VA eye 
examination, the veteran reported a history of an ocular 
tumor on the right upper eye lid which had been surgically 
removed three months following his return from Vietnam.  The 
veteran reported not currently having problems with his eye 
or vision.  Physical examination resulted in a pertinent 
diagnosis of no eyelid abnormality or growth and no evidence 
of previous eyelid surgery.

In correspondence received in March 1999, the veteran stated 
that he saw two doctors shortly after his discharge and 
return from Vietnam in 1970.  He said that he was unable to 
remember their names, but that they had treated his shoulder 
and removed a tumor from his eyelid.  He said that he 
incurred an injury to the right leg in service, when steel 
rod ran into the leg.  He said that the scars on his forearms 
came and went from year to year and that the spots on his 
chest were more apparent at certain times than at others.  


Claims for service connection.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a scar of the right leg is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that VA has 
fulfilled its duty to assist the veteran by sufficiently 
developing all relevant facts.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  

Based on a thorough review of the record, the Board finds 
that it is at least as likely as not that the veteran's 
current right leg scar was incurred while he was on active 
duty.  In this regard, the Board points to the credible 
evidence provided by the veteran of a steel rod injury on 
active duty.  In addition, the November 1998 VA examination 
found that there was a scar of the anterior right thigh.  
Accordingly, service connection for a right leg scar is 
granted. 

Regarding the issues of entitlement to service connection for 
right ear hearing loss, residuals of removal of a growth of 
the right eye, bilateral shoulder bursitis, and a skin rash, 
the threshold issue is whether the veteran has presented 
well-grounded claims.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
service connection to be well-grounded.  Initially, there 
must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Addressing the veteran's right ear hearing loss disability, 
the Board notes that impaired hearing will be considered to 
be a disability for VA compensation purposes when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

Applying the regulatory standards to the veteran's right ear 
pure tone threshold levels, the Board observes that the 
veteran currently does not have right ear hearing loss 
disability, for purposes of VA regulations.  Id.  

Similarly, the Board observes that the veteran has failed to 
submit evidence of current residuals of a removal of a right 
eyelid growth, or bilateral shoulder bursitis.  A December 
1998 VA examination resulted in a diagnosis of no eyelid 
abnormality or growth and no evidence of previous eyelid 
surgery.  The veteran has submitted no medical records 
indicating treatment of the shoulders shortly after service, 
or demonstrating current bilateral bursitis of the shoulders.  

The Board recognizes the veteran's complaints of current 
right ear defective hearing, residuals of a removal of a 
right eyelid growth, and bilateral shoulder bursitis.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's own testimony is not 
material to the issue of whether he has the claimed 
disabilities.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As there exists no competent, medical evidence of current 
right ear hearing loss for VA purposes, residuals of a 
removal of a right eyelid growth, or bilateral shoulder 
bursitis, the Board finds that the veteran has not submitted 
evidence of well-grounded claims, and therefore the appeals 
based thereon are denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Turning to the veteran's claim for service connection for a 
skin rash, the Board recognizes that the veteran's service 
medical records include relevant findings.  Moreover, a VA 
examination conducted in November 1998 VA examination 
resulted in current diagnoses of skin rash, recurrent 
forearms, minimal symptoms, no disability.  However, ignoring 
the fact that the veteran's diagnosis was noted to result in 
no disability, there is no medical evidence showing a nexus 
or link between this diagnosis and the findings noted in 
service, such as a medical opinion linking them.  Ideally, 
such an opinion would be based on a review of the record.  
Moreover, there is no medical evidence of continuity of skin 
rash symptomatology from the veteran's service to the 
present.  Regarding the veteran's own opinions, as noted 
above he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  Because of the lack of any 
competent evidence of a relationship between the veteran's 
service and his current skin rash, this claim is not well-
grounded and is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


Claims for compensable evaluations.

Regarding the claims for compensable evaluations for his left 
ear hearing loss, left ankle disability and right thumb scar, 
the Board notes that when the veteran initiated his appeal of 
these issues, he was appealing the original assignments of 
disability evaluation following awards of service connection.  
As such, these claims are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of these disabilities are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  VA examinations have 
been provided, and the veteran has been offered the 
opportunity to testify in person.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  The pertinent history for the 
veteran's service-connected left ear hearing loss, left ankle 
disability and right thumb scar have been provided above.

Turning to the veteran's left ear hearing loss, the Board 
notes that evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second or hertz.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels, from level I for essentially normal 
hearing to level XI for profound deafness.  In situations 
where service connection is in effect for only one ear, and 
the appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where the hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 
25202- 25210 (1999).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. Neither hearing loss pattern 
is evident in the current case; as such, the Board finds that 
its action on the veteran's claim at this time will not 
result in any prejudice to him even though the agency of 
original jurisdiction (here the RO) had not yet had an 
opportunity to apply these regulatory changes to the 
veteran's claim.  See generally Bernard v. Brown, 4 Vet. App. 
384 (1994).  In fact, the Board notes that in the present 
case, the assigned levels and evaluation for the veteran's 
left ear hearing loss would be exactly the same for the 
veteran under the old or the new criteria.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for left ear hearing loss.  The 
veteran's November 1998 audiometric examination findings 
reflect level II hearing in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  As noted above, the veteran's non-service-
connected right ear is assigned a hearing impairment of level 
I.  The mechanical application of the rating schedule to 
these audiometric findings warrants a noncompensable 
evaluation.  Diagnostic Code 6100.  

Turning to the veteran's scar of the right thumb, the Board 
notes that scar residuals are evaluated pursuant to 38 C.F.R. 
§ 4.118, Codes 7803 - 7805 (1999).  An assignment of a 10 
percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for right thumb scar.  In this regard, 
the Board points out that despite the veteran's complaints of 
pain when gripping objects, the VA skin examination in 
November 1998 found that the scar in question was barely 
visible, not tender and without thickening, resulting in the 
impression of right thumb laceration, well healed scar, no 
disability.  As tenderness, pain, poor nourishment, repeated 
ulceration, or limitation of movement have not been shown by 
objective evidence, a compensable evaluation is not 
warranted. Diagnostic Codes 7803-7805.  

Turning to the veteran's claim for a compensable evaluation 
for left ankle disability, the Board notes that moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Diagnostic Code 5271.  

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 10 percent evaluation for 
moderate limitation under Diagnostic Code 5271.  In this 
regard, the Board points out that on VA examination in 
November 1998, the veteran's left ankle plantar flexion was 
only 20 degrees.  

The Board has considered entitlement to a higher evaluation 
but finds that additional compensation is not warranted for 
this disability.  First, marked limitation of motion has not 
been shown.  Diagnostic Code 5271.  On VA examination in 
November 1998 the veteran's left ankle dorsiflexion and 
lateral motion were full, and equal to the right ankle, 
respectively.  Moreover, there is no evidence that the 
veteran's service-connected left ankle disability results in 
muscle weakness, fatigability, or limitation of motion that 
is comparable to a marked limitation of motion.  Id.  
Therefore the Board concludes that the veteran's left ankle 
disability is correctly evaluated as 10 percent disabling, 
and a higher evaluation under sections 4.40, 4.45 or 4.59 is 
not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.


ORDER

Evidence of a well-grounded claim for service connection for 
right ear hearing loss not having been received, the appeal 
is denied.

Evidence of a well-grounded claim for service connection for 
residuals of a removal of a growth of the right eyelid not 
having been received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
bilateral shoulder bursitis not having been received, the 
appeal is denied.

Service connection for a scar of the right thigh is granted.

Evidence of a well-grounded claim for service connection for 
a skin rash not having been received, the appeal is denied.

A compensable evaluation for left ear hearing loss is denied.

A 10 percent evaluation for the left ankle disability is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.

A compensable evaluation for a scar of the right thumb is 
denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 

